Citation Nr: 0611488	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-03 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable (initial) rating for residuals 
of prostate cancer. 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 1952 
and from July 1952 to December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded service connection and a 
noncompensable rating for prostate cancer, as well as special 
monthly compensation based on the loss of use of a creative 
organ.  See 38 U.S.C.A. § 1114(k) (West 2002).

The veteran has specifically raised a claim for reimbursement 
of unauthorized medical expenses in connection with removal 
of his prostate cancer and treatment for prostate cancer.  
That claim has not yet been adjudicated.  Therefore, the 
Board refers the claim for reimbursement of unauthorized 
medical expenses for consideration in the first instance.


FINDING OF FACT

In September 2005 correspondence, the veteran indicated that 
he is not appealing the claim for a compensable (initial) 
rating for residuals of prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for a 
compensable (initial) rating for residuals of prostate cancer 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must dismiss the claim for a compensable (initial) 
rating for residuals of prostate cancer.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the RO awarded service connection and a 
noncompensable rating for residuals of prostate cancer as 
well as special monthly compensation for loss of use of a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k) 
in a March 2002 decision.  The RO informed the veteran of 
this decision and of the amount of monthly VA benefit 
payments that he would received as a result of the award.  In 
March 2003, the veteran filed a notice of disagreement (NOD) 
with the RO's decision, and the RO issued him a statement of 
the case in December 2003.  

However, the veteran has indicated that he was not appealing 
the issue of a compensable (initial) rating for residuals of 
prostate cancer per se.  In his March 2003 NOD, he stated the 
offset of his special monthly compensation benefits by an 
equal amount of military retired pay produced an "unintended 
result," and he contended that his VA compensation for a 
service-connected disability should "at least pay for the 
medical expenses directly related to that service connected 
disability, preferrably as a lump sum payment."  In his 
February 2004 substantive appeal, he stated that his NOD 
"did not seek an increase in the disability payments, but 
merely sought reimbursement for the related out of pocket 
medical costs."  

In a September 2005 letter, the veteran stated that, "I have 
not, and do not now, seek an increased in monthly 
compensation or entitlement."  He explained that he was 
seeking reimbursement for his medical expenses "incident to 
the removal of the prostate."

In short, the Board construes the veteran's September 2005 
letter as a clear withdrawal of the appeal of the issue of 
entitlement to a compensable (initial) rating for residuals 
of prostate cancer.  Since he has withdrawn his appeal as to 
the issue of entitlement to a compensable rating for 
residuals of prostate cancer, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board therefore has no jurisdiction to 
review the issue.  Accordingly, the Board dismisses this 
issue.

However, the Board emphasizes to the veteran that he has made 
VA aware of his desire for reimbursement of unauthorized 
medical expenses.  As noted in the Introduction above, the 
Board is referring this issue to the Board for its 
consideration in the first instance, as appropriate.  The 
veteran should correspond with the RO to learn about the 
procedure for adjudication of that claim.


ORDER

The appeal of the claim for entitlement to a compensable 
rating for residuals of prostate cancer has been withdrawn 
and is therefore dismissed.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


